SUPERIOR COURT
OF THE
STATE OF DELAWARE

l The Circle, Suite 2

E. SCOTT BRADLEY
GEoRGETowN, DE 19947

JUDGE

September 24, 2018

l\/Iichael A. Briggs
P.O. Box 284
Laurel, DE 19956

RE: Michae[ A. Briggs v. Allen Harim Foods
C.A. No. SlSA-07-001 ESB

Dear Mr. Briggs:

This is my decision on your appeal of the Unemployment Insurance Appeal
Board’s denial of your claim for unemployment benefits. You Were employed by
Allen Harim Foods as a box stacker earning $12.30 per hour from March 18, 2010,
through December 22, 2017. You Were terminated for taking a second unauthorized
break While clocked-in for Work on December 21, 2017.

The record reflects the following: You are diabetic. On December 21, 2017,
some time after completing your authorized lunch break, you left your Work station
because you were feeling lightheaded and experiencing complications from your
diabetes. You stopped by the medical office but no one Was present. You then

proceeded out to your vehicle to get your medications You Were gone for

approximately 30 to 40 minutes. You did not follow company policy When you went
out to your vehicle. Company policy required you to clock-out and clock-in. You
were terminated the next day for stealing time.

You then filed a claim for unemployment benefits Allen Harim Foods
opposed your claim. The Claims Deputy, Appeals Referee, and the Board all found
you were ineligible for unemployment benefits, reasoning that you Were terminated

for just cause. You then filed an appeal of the Board’s decision with this Court.

STANDARD OF REVIEW
The Supreme Court and this Court repeatedly have emphasized the limited
appellate review of the factual findings of an administrative agency. On appeal from
a decision of the Board, this Court is limited to a determination of whether there is
substantial evidence in the record sufficient to support the Board’s findings, and that
such findings are free from legal error.] Substantial evidence means such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion2

The Board’s findings are conclusive and will be affirmed if supported by “competent

 

l Unemp]oyment Ins. Appeals Board of the Dept. of Labor v. Duncan, 337 A.2d 308, 309
(Del. 1975).

2 Oceanporl Ind. v. Wilml`nglon Stevedores, 636 A.2d 892, 899 (Del. 1994); Battista v.
Chrysler Corp., 5l7 A.2d 295, 297 (Dcl. Super. 1986), app. dism., 515 A.2d 397 (Del. 1986).

2

evidence having probative value.”3 The appellate court does not weigh the evidence,
determine questions of credibility, or make its own factual findings4 It merely
determines if the evidence is legally adequate to support the agency's factual
findings.5 Absent an error of law, the Board's decision will not be disturbed where
there is substantial evidence to support its conclusions.6
DISCUSSION

This Court’s job in reviewing an appeal is to determine if the Board’s decision
is based upon substantial evidence and free from legal error. According to 19 Del. C.
§ 3314(2), a claimant is not eligible for benefits when he or she is terminated from
employment for “just cause.” “J ust cause” has been defined by this Court as a “wilful
or wanton act in violation of either the employer’s interest, or of the employee’s
duties, or of the employee’s standard of conduct.”7 A wilful or wanton act requires

the employee to be “conscious of [her] conduct or recklessly indifferent to its

 

3 Geegan v. Unemployment Compensalion Commissl`on, 76 A.2d ll6, 117 (Del. Super.
1950).

4 Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965).

5 29 Del. C. § 10142(d).

6 Da]lachl'esa v. General Motors Corp., 140 A.2d 137 (Del. Super. 1958).
7Abe)c Corp. v. Toda’, 235 A.2d 271, 272 (Del. Super. 1967).

3

consequences.”8 An action of an employee showing dishonesty and
untrustworthiness justifies a dismissal for just cause.9 Further, “the credibility of
witnesses, the weight to be given their testimony, and the inferences to be drawn
therefrom are for the Board’s determination.”lo Hearsay is admissible in
administrative hearings ll

The Board found that you were terminated for just cause for violating Allen
Harim’s policies on reporting your break time. The Board found that Allen Harim
had a policy in place against leaving work without punching out on the time clock.
The Board found that you left work without authorization, or more specifically,
without following the established clock-out and clock-in procedures The Board
found that you admitted to leaving work without clocking-out. The Board found that
you failed to notify anyone about your medical emergency. In addition to your
alleged medical emergency break, the Board also found, even though you denied it,

that you took a one~hour lunch break when you were only permitted 36 minutes for

 

8 Coleman v. Department of Labor, 288 A.2d 285, 288 (Del. Super. 1972).
9 See Barisa v. Charitable Research Foundation, Inc., 287 A.2d 679 (Del. Super. 1972).

10 Behr v. Unemployment Insurance Appeal Board, 1995 WL 109026, at *2 (Del. Super.
Feb. 7, 1995).

" Jordan v. Town OfMilton, 2012 WL 5494667 (Del. Super. Oct. 31, 2012).

4

lunch. The Board found your testimony evasive. The Board concluded you violated
Allen Harim’s time clock policy.

You allege that the Board’s decision is wrong because you were fired for a
diabetic emergency. l have reviewed your argument and the record and concluded
that there is no merit to it. The evidence indicates that you signed the “Policy and
Procedures Acknowledgment Form” indicating you received and were aware of Allen
Harim’s clock-in and clock-out procedures The evidence indicates that you took
your assigned lunch break on December 21, 2017. The evidence indicates, and your
testimony confirms, that you took a second break on December 21, 2017. The
evidence indicates that you did not follow your employer’s clock-out and clock-in
procedure for taking a break, thereby making your second break unauthorized You
indicate that you attempted to tell someone in the medical office about your
emergency but no one was present. After you returned from your unauthorized break,
you again failed to properly inform you employer about your break. The Board’s
decision that you were terminated for just cause for stealing time from Allen Harim

is based upon substantial evidence and free from legal error.

CONCLUSION
The Unemployment Insurance Appeal Board’s decision is AFFIRMED.

IT IS SO ORDERED.

Very truly yours,

/V

E. Scott Bradley

ESB:tll

cc: Prothonotary’s Office
Allen Harim Foods